— Appeal unanimously dismissed. Memorandum: Following the denial of his suppression motion, defendant voluntarily, with full knowledge of the consequences and on the advice of counsel, entered a plea of guilty to manslaughter in the first degree in full satisfaction of an indictment charging him with murder in the second degree and waived his right to appeal. Under these circumstances defendant may properly be held to the waiver (see People v Williams, 36 NY2d 829; People v Esajerre, 35 NY2d 463; People v *1009Andrus, 81 AD2d 676; People v Gray, 75 AD2d 826; People v Cox, 71 AD2d 798; People v Roach, 62 AD2d 1157, revd on other ground 47 NY2d 777). In any event, were we to address the substantive issues raised by defendant, we would affirm. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — manslaughter, first degree.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.